Title: From Thomas Jefferson to Meriwether Lewis, 23 February 1801
From: Jefferson, Thomas
To: Lewis, Meriwether



Dear Sir
Washington Feb. 23. 1801.

The appointment to the Presidency of the US. has rendered it necessary for me to have a private secretary, and in selecting one I have thought it important to respect not only his capacity to aid in the private concerns of the houshold, but also to contribute to the mass of information which it is interesting for the administration to acquire. your knolege of the Western country, of the army and of all it’s interests & relations has rendered it desireable for public as well as private purposes that you should be engaged in that office. in point of profit it has little to offer: the salary being only 500. D. which would scarcely be more than an equivalent for your pay & rations, which you would be obliged to relinquish while withdrawn from active service, but retaining your rank & right to rise. but it would be an easier office, would make you know & be known to characters of influence in the affairs of our country, and give you the advantage of their […] you would of course save also the expence of subsistence & lodging as you would be one of my family. if these or any other views which your own reflections may suggest should present the office of my private secretary as worthy of acceptance you will make me happy in accepting it. it has been sollicited by several, who will have no answer till I hear from you. should you accept, it would be necessary that you should wind up whatever affairs you are engaged in as expeditiously as your own & the public interest will admit, & repair to this place: and that immediately on reciept of this you inform me by letter of your determinations. it would also be necessary that you wait on Genl Wilkinson & obtain his approbation, & his aid in making such arrangements as may render your absence as little injurious to the service as may be. I write to him on this subject.
Accept assurances of the esteem of Dear Sir Your friend & servt.

Th: Jefferson

